DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered. 
			                 Status of the Application
2.	Acknowledgement is made of the amendment received on 3/8/2022. Claims 1 & 22-40 are pending in this application. Claims 22-21 are canceled. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 31, line 2: in front of “upper surface”, delete “a” and insert --an--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 26, 28, 29, 31, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH et al. (US 2015/0340303). 
	Re claim 1, OH teaches, Fig. 9, [0047-0050], a semiconductor device structure, comprising: 
-a substrate (2500); 
-a first electronic component (2210) disposed on the substrate and having a first upper surface; 
-a second electronic component (2230) disposed on the substrate (2500) and having a second upper surface, wherein the first electronic component (2210) and the second electronic component (2230) are arranged side by side; 
-a stiffener (2415) disposed over the upper surface of the substrate (2500) and defining an accommodation space for accommodating the first electronic component (2210) and the second electronic component (2230), wherein the stiffener (2300) comprises a first extending portion (base portion of 2300) attached to the substrate (2500) and protruding (portion holding 2450) toward the second electronic component (2230); and 
-a heat dissipating element (2410) supported by the stiffener (2415), 
wherein the heat dissipating element (2410) has a bottom surface facing the first electronic component (2210) and the second electronic component (2230), and 
wherein the second electronic component (2230) is closer to the first extending portion of the stiffener (2415) than the first electronic component (2210), and a first distance between the first upper surface of the first electronic component (2210) and the bottom 

    PNG
    media_image1.png
    366
    734
    media_image1.png
    Greyscale

Re claim 26, OH teaches a third electronic component (2250) disposed on the substrate, wherein the accommodation space accommodates the third electronic component (2250), the first electronic component (2210) and the third electronic component (2250) are arranged side by side, the first electronic component (2210) is disposed between the second electronic component (2230) and the third electronic component (2250), the third electronic component (2250) has a third upper surface, and wherein a third distance between the third upper surface of the third electronic component (2250) and the bottom surface of the heat dissipating element (2410) is substantially equal to the first distance between the first upper surface of the first electronic component (2210) and the bottom surface of the heat dissipating element (2410) (Fig. 9).
Re claim 28, OH teaches the stiffener (2415) further comprises a second extending portion (extending portion of right 2415) attached to the substrate (2500) and protruding 
Re claim 29, OH teaches a filler (2300) located in the accommodation space and encapsulating the first electronic component (2210) and the second electronic component (2230), the filler has a upper surface having a first opening exposing the first upper surface of the first electronic component (2210) and a second opening exposing the second upper surface of the second electronic component (2230).
Re claim 31, OH teaches, Fig. 9, [0047-0050], a semiconductor device structure, comprising: 
-a substrate (2500) having a upper surface; 
-an electronic component (2210) disposed on the upper surface of the substrate (2500); 
-a stiffener (2415) disposed on the upper surface of the substrate and defining an accommodation space for accommodating the electronic component (2210), wherein the stiffener (2415) comprises a first portion (lower portion, indicated) attached to the upper surface of the substrate, a second portion (upper portion, indicated) protruding upwards from the first portion and a third portion (indicated) extending from the first portion toward the accommodation space and attached to the upper surface of the substrate, and the third portion is located beyond a vertical projection area of the second portion; and 
-a heat dissipating element (2410) disposed on the stiffener, 
wherein the third portion of the stiffener (2415) has a first supporting surface supporting the heat dissipating element (2410).

    PNG
    media_image2.png
    369
    744
    media_image2.png
    Greyscale

Re claim 39, OH teaches a filler (2300) located in the accommodation space and encapsulating the electronic component (2210), wherein the filler includes a first portion (between 2230 & left 2415) disposed between a lateral surface of the electronic component (2210) and the third portion (indicated) of the stiffener, and a width of the first portion of the filler (2300) is less than a width of the third portion of the stiffener (2415) (Fig. 9).
Re claim 40, OH teaches the filler (2300) has a upper surface defining an opening (holding 2210) exposing an upper surface of the electronic component (2210), and wherein the heat dissipating element (2410) is disposed over the opening (Fig. 9). 
5.	Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2007/0145571).
	Re claim 31, Lee teaches, Figs. 3 and/or 5, [0017, 0023], a semiconductor device structure, comprising: 
-a substrate (70) having a upper surface; 
-an electronic component (30) disposed on the upper surface of the substrate (70); 

-a heat dissipating element (80) disposed on the stiffener, 
wherein the third portion of the stiffener has a first supporting surface supporting the heat dissipating element (80) (e.g. via attachment 6).

    PNG
    media_image3.png
    333
    580
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of Ahmed (US 2014/0151871).
	The teachings of OH have been discussed above. 
	Re claim 22, OH does not teach a first thermal interface material (TIM) disposed between the first upper surface of the first electronic component and the bottom surface of the heat dissipating element; and a second TIM disposed between the second upper surface of the second electronic component and the bottom surface of the heat dissipating element, wherein a thickness of the first TIM is substantially equal to a thickness of the second TIM. 
	Ahmed teaches a first thermal interface material (TIM) (44) disposed between the first upper surface of the first electronic component (30) and the bottom surface of the heat dissipating element (40); and a second TIM (44) disposed between the second upper surface of the second electronic component (30) and the bottom surface of the heat dissipating element (40), wherein a thickness of the first TIM (44) is substantially equal to a thickness of the second TIM (44) (Fig. 8.3, [0025]). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ahmed in combination OH due to above reason. 
Re claim 27, in combination cited above, Ahmed teaches a first thermal interface material (TIM) (44) disposed between the first upper surface of the first electronic component (middle 30) and the bottom surface of the heat dissipating element (40); a second TIM (left 44) disposed between the second upper surface of the second electronic component (30) and the bottom surface of the heat dissipating element (40); and a third TIM (right 44) disposed between the third upper surface of the third electronic component (30) and the bottom surface of the heat dissipating element (40), wherein a thickness of the third TIM (right 44) is substantially equal to a thickness of the second TIM (left 44) (Fig. 4, [0025]).
7.	Claims 23-25 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (or Lee) in view of Sikka et al. (US 2019/0148260). 
   	The teachings of OH (or Lee) have been discussed above. 
Re claim 23, OH teaches the stiffener (2415) has a first supporting surface (at bottom edge of 2450) higher than the first upper surface of the first electronic component (2210) and a second supporting surface (upper of 2415) higher than the first supporting surface, wherein the first support surface supports the heat dissipation element (2410). (Fig. 9).  
OH does not teach the first supporting surface higher than the first upper surface of the first electronic component and the second upper surface of the second electronic 
Sikka teaches, Fig. 1A, [0029, 0036], the first supporting surface (vertical of 112a) higher than the first upper surface of the first electronic component and the second upper surface of the second electronic component (dies), and a slanted surface connecting the first supporting surface and the second supporting surface.
As taught by Sikka, one of ordinary skill in the art would utilize and modify the above teaching to obtain the first support surface and a slanted surface as claimed, because it aids allowing heat to spread horizontally and vertically. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sikka in combination OH due to above reason. 
 Re claim 24, in combination cited above, Sikka teaches the first support surface is in contact (# physically or directly) with the heat dissipating element (102) (via 116a) (Fig. 1). 
Re claim 25, in combination cited above, Sikka teaches the second support surface and the slanted surface support the heat dissipating element (102) (Fig. 1). 
Re claim 32, OH teaches the second portion (upper portion) of the stiffener (2415) has a second supporting surface higher than the first support surface (at an edge support 2450), wherein the second supporting surface supports the heat dissipating element (2410) (Fig. 9) (or Lee’s Fig. 5). 
OH (or Lee) does not teach a slanted surface connecting the first support surface and the second support surface, wherein the slanted surface supports the heat dissipating element.
Sikka teaches, Fig. 1A, [0029, 0036], a slanted surface connecting the first supporting surface and the second supporting surface, wherein the slanted surface supports the heat dissipating element.
As taught by Sikka, one of ordinary skill in the art would utilize and modify the above teaching to obtain a slanted surface as claimed, because it aids allowing heat to spread horizontally and vertically. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sikka in combination OH (or Lee) due to above reason. 
Re claim 33, in combination cited above, Sikka teaches the first support surface is in contact (# physically or directly) with the heat dissipating element (102) (via 116a) (Fig. 1). 
Re claim 34, in combination cited above, Sikka teaches each of the slanted surface and the second supporting surface is in contact (# physically or directly) with the heat dissipating element (102) (via 116a) (Fig. 1). 
8.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of Lee et al. (US 2005/0224953, “Lee53”). 
   	The teachings of OH have been discussed above. 
	Re claim 30, OH does not teach the bottom surface of the heat dissipating element, a lateral surface of the filler, and the first upper surface of the first electronic component define a first gap, and a first thermal interface material (TIM) is filled within the first gap.
Lee53 teaches the bottom surface of the heat dissipating element (34), a lateral surface of the filler (46), and the first upper surface of the first electronic component (36) define a first gap, and a first thermal interface material (TIM) (44) is filled within the first gap (Fig. 3, [0019]). 
	As taught by Lee, one of ordinary skill in the art would utilize and modify the above teaching into OH to obtain TIM filled within a gap as claimed, because it aids in achieving a compacted device with increased thermal performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee in combination OH due to above reason. 
9.	Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (or Lee) in view of Mizukoshi (US 5,297,006). 
   	The teachings of OH (or Lee) have been discussed above. 
Re claim 35, OH (or Lee) does not teach a width of the third portion is greater than a width of the electronic component. 
Mizukoshi teaches a third portion (extending portion) of base (3) is larger (in dimension) than electronic component (6) (in view of Fig. 4). 
As taught by Mizukoshi, one of ordinary skill in the art would utilize and modify the above teaching to obtain width of the third portion greater than width of the electronic component, because a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Mizukoshi in combination OH (or Lee) due to above reason. 
Allowable Subject Matter
s 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.      Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/15/22